UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2792



JAMES C. MARTIN,

                                            Plaintiff - Appellant,

          versus

THE PANTRY, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, District
Judge. (CA-93-319-3-MU)


Submitted:   January 30, 1996          Decided:     February 26, 1996


Before HALL and WILKINS, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


James C. Martin, Appellant Pro Se. Randel Eugene Phillips, Karin
Marie McGinnis, MOORE & VAN ALLEN, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order granting

Defendant's motion for summary judgment on Appellant's Age Discrim-

ination in Employment claim. We have reviewed the record and the

district court's opinion accepting the recommendation of the magis-

trate judge and find no reversible error. Accordingly, we affirm on
the reasoning of the district court. Martin v. Pantry Incorporated,
No. CA-93-319-3-MU (W.D.N.C. Aug. 18, 1995). We deny Defendant's

motion to strike and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials
before the Court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2